United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 03-3867
                                  ___________

United States of America,              *
                                       *
                   Appellee,           * Appeal from the United States
                                       * District Court for the District
      v.                               * of Minnesota.
                                       *
Sergio Lopez, also known as            *      [UNPUBLISHED]
Santurnio Ibarra,                      *
                                       *
                   Appellant.          *
                                  ___________

                             Submitted: September 7, 2004
                                Filed: September 13, 2004
                                 ___________

Before MURPHY, FAGG, and SMITH, Circuit Judges.
                           ___________

PER CURIAM.

       Sergio Lopez appeals the sentence the district court* imposed after Lopez
pleaded guilty to knowingly possessing with intent to distribute methamphetamine,
in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(B). Lopez's counsel has moved to
withdraw and filed a brief under Anders v. California, 386 U.S. 738 (1967), arguing
the court should have granted Lopez a more generous downward departure under
U.S.S.G. § 4A1.3. In his supplemental brief, Lopez argues the court incorrectly

      *
      The Honorable Richard H. Kyle, United States District Judge for the District
of Minnesota.
classified him as a career offender because one of the predicate state drug convictions
was only for simple possession, and the court should not have relied on the quantity
of methamphetamine stated in the presentence report (PSR) because Lopez pleaded
guilty to a lesser amount.

       As to counsel's argument, we will not review the extent to which the district
court exercised its authority to grant a downward departure because there is no
indication the court based its decision on an unconstitutional motive. See United
States v. Sykes, 356 F.3d 863, 865 (8th Cir. 2004). As to Lopez's arguments, we
conclude he was properly classified as a career offender under U.S.S.G. § 4B1.1
because he did not object to the PSR's description that each offense involved the sale
of a controlled substance. See United States v. Newton, 259 F.3d 964, 967-68 (8th
Cir. 2001). As to any alleged error in relying on the drug quantity stated in the PSR,
in light of Lopez's career-offender classification, the court's drug-quantity finding did
not affect his offense level or criminal history category, see U.S.S.G. § 4B1.1(b)(B);
United States vo Horn, 187 F.3d 781, 792 (8th Cir. 1999), cert. denied, 529 U.S. 1029
(2000); United States v. Darden, 70 F.3d 1507, 1548 n.17 (8th Cir. 1995), cert.
denied, 517 U.S. 1149 and 518 U.S. 1026 (1996). Finally, having conducted an
independent review under Penson v. Ohio, 488 U.S. 75, 80 (1988), we find no
nonfrivolous issues.

       Thus, we affirm the judgment of the district court and grant counsel's motion
to withdraw.
                      ______________________________




                                          -2-